Case 20-01022 Doc 12 Filed 04/22/20 Entered 04/22/20 16:53:02 Main Document Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT

                                 EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                 *      CASE NO.: 19-12337
                                                          *
   ROYAL ALICE PROPERTIES, LLC                            *      SECTION “A”
                                                          *
                           Debtor                         *      CHAPTER 11
   ******************************************
   ARROWHEAD CAPITAL FINANCE, LTD.,           *
                                              *
                           Plaintiff          *                  Adv. Proc. No. 20-01022
               v.                             *
                                              *
   ROYAL ALICE PROPERTIES, LLC,               *
                                              *
                           Defendant          *
   _________________________________________ *

    DEBTOR ROYAL ALICE PROPERTIES LLC REQUEST FOR JUDICIAL NOTICE

            NOW INTO COURT, through undersigned counsel, comes Debtor Royal Alice Properties

   LLC who moves the Court pursuant to FREvid. 201(b)(2) to take judicial notice of the records and

   documents described below by Exhibit number, true, correct and authentic copies being attached

   hereto. This Request For Judicial Notice is filed in support of Debtor’s Motion To Dismiss

   Complaint [FRP 12(b)(6)] filed herewith.

            This Court may take judicial notice of a “fact that is not subject to reasonable dispute”

   because it “can be accurately and readily determined from sources whose accuracy cannot

   reasonably be questioned.” FREvid. 201(b)(2).

            The Court specifically may take judicial notice of “official published records” of the State

   of Louisiana or of sister state court when these records are placed “on file with the Court.” United

   States v. Hawkins, 566 F.2d 1006, 1008 n.2 (5th Cir. 1978). Accord NCNB Texas Nat’l Bank v.

   Johnson, 11 F.3d 1260, 1263 n.2 (5th Cir. 1994).



                                                     1
Case 20-01022 Doc 12 Filed 04/22/20 Entered 04/22/20 16:53:02 Main Document Page 2 of 3




          In addition, this Court may take judicial notice of “public records” directly relevant to a

   motion to dismiss pursuant to FRCP 12(b)(6). Frank v. Stryker Corp., 631 F.3d 777, 783 (5th Cir.

   2011). In addition, this Court may take judicial notice of actions of incorporated bodies such as

   minutes of a meeting. Sisson v. Univ. of Texas High School, 927 F.3d 343, 348 n.2 (5th Cir. 2019).

          This Court should therefore take judicial notice of the following documents and records:

          Exhibit 1 is comprised of (A) the Marital Settlement Agreement dated July 7, 2003 and (B)

   Judgment of Legal Separation entered by the Superior Court of the State of California for the

   County of Los Angeles on July 16, 2007.

          Exhibit 2 is comprised of (A) Donation Inter Vivos of 900 Royal dated February 2, 1997,

   (B) Conveyance To Corporation dated July 7, 2003 and (C) Conveyance To Corporation dated

   November 23, 2011, all as recorded in the Orleans Parish property records.

          Exhibit 3 is Assignment of Motion Picture Assets dated August 28, 2014.

          Exhibit 4 is comprised of (A) Articles of Leeway Properties Inc. (“Leeway”) dated June

   26, 2003, (B) By-Laws of Leeway dated June 26, 2003 and (C) Unanimous Written Consent of

   Leeway Board of Directors dated July 7, 2003.

          Exhibit 5 is comprised of (A) the 2018 Federal joint tax return of Peter and Susan Hoffman;

   (redacted social security numbers) and (B) the 2017 Federal tax return of Seven Arts Entertainment

   Inc.

          Exhibit 6 is comprised of (A) Loan Agreement dated July 31, 2013 among Debtor, Susan

   Hoffman and AMAG, Inc. and (B) the Note of the same date by Debtor and Mrs. Hoffman in favor

   of AMAG.

          Exhibit 7 is comprised of (A) the Articles of Debtor dated November 21, 2011 and (B) the

   Operating Agreement of Debtor dated as of November 22, 2011.




                                                   2
Case 20-01022 Doc 12 Filed 04/22/20 Entered 04/22/20 16:53:02 Main Document Page 3 of 3




   Dated: April 22, 2020                _______________________________________
                                        STILLMAN & ASSOCIATES
                                        PHILIP H. STILLMAN (Cal.152861)
                                        3015 N. Bay Rd. Ste B
                                        Miami Beach, FL 33140
                                        Tel: (888) 235-4279
                                        pstillman@stillmanassociates.com

                                        and

                                        /s/ Leo D. Congeni
                                        ______________________________________
                                        CONGENI LAW FIRM, LLC
                                        LEO D. CONGENI (#25626)
                                        650 Poydras Street, Suite 2750
                                        New Orleans, LA 70130
                                        Telephone: 504-522-4848
                                        Facsimile: 504-910-3055
                                        Email: leo@congenilawfirm.com

                                        Counsel for Royal Alice Properties, LLC




                                          3
